Plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, which was resettled by an order of said court entered September 23, 1966, as (1) dismissed the two causes of action in the complaint, respectively for separation and an accounting and (2) limited the support award therein to $100 per week. Judgment modified, on the law and the facts, by striking out the decretal paragraph dismissing the second cause of action on the merits and by substituting therefor a direction that defendant account for his withdrawals from the joint accounts of the parties and pay over, after the accounting, such sums as may have been withdrawn in excess of his moiety. As so modified, judgment affirmed insofar as appealed from, without caste. In our opinion the proof does not support the trial court’s finding that the facts and the conduct of the parties negate the presumption that plaintiff had a joint and present interest in the funds or the security (Banking Law, § 675; General Obligations Law, § 3-311; Russo v. Russo, 17 A D 2d 129). Beldock, P. J., Christ, Benjamin, Munder and Martuseello, JJ., concur.